DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 09/29/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 01 October, 2019 (20191001).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to German Application no. 102019126453.7, filed on 01 October, 2019 (20191001).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 12/18/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Specification
The disclosure is objected to because of the following informalities: 
Per 37 CFR 1.77(b), the specification must be updated to indicate cross-reference to related German Application no. 102019126453.7 and
the abbreviation GPS in paragraph [0019] of the specification as filed must be spelled out.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a server in claims 1 and 12, a man-machine interface in claims 7, 8, 10, 18 and 19, a control device and a connecting device in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: the closest prior art of US 20190102959 A1 to Saylor; Brian K. et al. (Saylor), US 20100324781 A1 to Gagliano; Charles J, US 20150239391 A1 to Foltin; Johannes,  US 20130060423 A1 to Jolly; Mark, US 20030230443 A1 to Cramer, David  et al. (Cramer) and US 20080039994 A1 to Mannerfelt; Carl fails to teach or render obvious a performance index determined with the formula: 14 AttyDktNo: 84121424US03/00050

    PNG
    media_image1.png
    43
    417
    media_image1.png
    Greyscale

wherein vD is a current speed of deflection, N is a number of measurements, sFtotal is the total amount of deflection carried out, c, is a correction factor based on speed of the vehicle, ci is a correction factor based on weight of the vehicle, ca and cb are correction factors for influencing the speed of deflection and the total amount of deflection of the vibration damper as set forth in the claims 4 and 15. 

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the driver" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim, however amending the claim to recite “a driver” would overcome this rejection.

Those claims not specifically cited above are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190102959 A1 to Saylor; Brian K. et al. (Saylor) in view of US 20100324781 A1 to Gagliano; Charles J, and further in view of US 20150239391 A1 to Foltin; Johannes.

Regarding claim 1 Saylor teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image2.png
    625
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    388
    571
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    417
    540
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    712
    486
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    440
    415
    media_image6.png
    Greyscale

and associated descriptive texts a method 1100 in Fig. 11 above for checking status of a vibration damper 17 of a motor vehicle 10 in figure 1 above, the method comprising: 
selecting a suitable section of a roadway (such as fig. 4), via processing circuitry at a server (wherein it is understood that the remote operator in para [0087] connotes “a server”), based on section selection criteria comprising a data input sufficient for correlation analyses of the vibration damper, and homogeneity of the roadway given the Broadest Reasonable Interpretation (BRI) is shown in Fig. 4 wherein it is understood that each “reference road surface” defines the homogeneity of the roadway for the purpose of testing the dampers as shown in Fig. 11 above, especially steps 1102-1104 as explained in for example paras:
“[0086] FIG. 11 illustrates a method 1100 to determine whether one or more suspension system components, such as one or more of the vehicle dampers 17, is functioning properly to provide acceptable vehicle stability. The method 1100 can be utilized in connection with a vehicle having one or more sensors 26, and an IMU 18, such as the vehicle 10. The method 100 can be utilized with a vehicle 10 traveling over a reference road surface, such as the reference road surface 400 illustrated in FIG. 4. In some embodiments, the method 1100 can be utilized in connection with a controller 22 or vehicle electronic control unit (ECU) as discussed herein, or by other systems associated with or separate from the vehicle 10, in accordance with exemplary embodiments. The order of operation of the method 1100 is not limited to the sequential execution as illustrated in FIG. 11 but may be performed in one or more varying orders, or steps may be performed simultaneously, as applicable in accordance with the present disclosure.

[0087] As shown in FIG. 11, the method 1100 starts at 1102 and proceeds to 1104. At 1104, the controller 22 determines whether to initiate a diagnostic mode of operation of the vehicle 10. If the controller 22 receives a signal, such as a signal from a remote operator via a wireless communication system, indicating that the vehicle 10 is approaching a reference road surface, such as the reference road surfaces 400, the controller 22 will initiate the diagnostic mode of operation for the duration of the vehicle's travel over the reference road surface 400.”;
 
acquiring data from the vehicle while the vehicle is driving through the section in Fig. 4 and Fig. 11 step 1106 as explained in para:
“[0088] At 1106, the controller 22 begins recording data received from the IMU 18, including vertical acceleration data. Next, at 1108, the controller 22 determines whether the vertical acceleration data received from the IMU 18 exceeds a threshold vertical acceleration limit, such as the threshold vertical acceleration limit 1003. The threshold vertical acceleration limit 1003 is defined, in some embodiments, based on considerations such as the vehicle type, configuration, weight, vehicle damper size, etc.”; 

grouping data items from the acquired data that are specifically associated with vibration damper status as shown in for example, Fig. 6 and Fig. 11 steps 1108-1114 as explained in para [0088] above:
 “Next, at 1108, the controller 22 determines whether the vertical acceleration data received from the IMU 18 exceeds a threshold vertical acceleration limit, such as the threshold vertical acceleration limit 1003.

And para

[0092] Next, at 1114, the controller 22 analyzes the data, such as the signals 902, 1002 and segments the data into four distinct windows, such as the windows 1004, 1006, 1008, 1010, based on the known configuration of the reference road surface 400, as well as the vehicle speed, to identify the data received as each wheel 15 passes over the input member. At 1116, the controller 22 further analyzes the data, such as the signals 902, 1002, to determine the amplitude peaks within the windows.”; 

classifying the status of the vibration damper based on the data items in Fig. 11 steps 1116-1120 as explained in para:
“[0093] Next, at 1118, the controller 22 transforms the time- or distance-based vertical acceleration signals received from the IMU 18 to a frequency domain signal using, for example, a Fast Fourier Transform (FFT). At 1120, the controller 22 continuously monitors the energy of the transformed signal, such as the signals 1052, 1082. The controller 22 analyzes the peak of each signal(s) and determines whether the peak exceeds a predetermined threshold, whether the monitored signal(s) exceeds a predetermined decay rate (as defined by the upper and lower limits 1054, 1056), and/or the FFT power exceeds a predetermined threshold. If the monitored signal(s) does not exceed the threshold, the method 1100 proceeds to 1122 and the controller 22 transmits a diagnostic notification, such as, for example and without limitation, a message displayed to the vehicle operator or technician that the data indicates that the suspension components are performing within acceptable limits. The method 1100 then returns to 1104 and proceeds as discussed herein.”, 

wherein the data on the vehicle comprises data indicative of vehicle vibration dampers in new condition defining reference values 1302, 1304 and 1306 for a degree of wear such as 1302-1306 and thresholds 1310 and 1312 of the vibration damper as shown in Fig. 13 and explained in for example, paras:
“[0099] FIG. 13 is a graphical representation 1300 of the frequency-domain transformation of several noise data signals 1302, 1304, 1306 recorded as one wheel 15 of the vehicle 10 travels over an input member of the reference road surface, such as the input member 404 of the reference road surface 400. The time- or distance-based noise data signal generated when the wheel 15 passes over the input member 404 is transformed into the frequency-domain using, for example, a fast Fourier transform (FFT) or a power spectral density. Graph 1300 illustrates the frequency-domain signals for noise data gathered from a vehicle having a normally-functioning suspension component (signal 1302), a partially-functioning suspension component (signal 1304), and a suspension component that has failed (signal 1306) as one wheel 15, such as, for example, the right front wheel 15, travels over the input member 404. Represented in the frequency domain, each of the signals 1302, 1304, 1306 represent the energy generated by the vehicle's travel over the input member.

[0100] The window 1308 highlights a frequency band or range illustrating a worn or underperforming suspension component. Different suspension components produce peaks in different frequency bands as the components wear. Therefore, in some embodiments, the noise data 1302, 1304, 1306 is analyzed by the controller 22 in one or more frequency ranges predetermined based on the suspension components installed on the vehicle 10 and the vehicle type and configuration, among other considerations. Analysis, by the controller 22, of the predetermined frequency bands or ranges of the frequency-domain noise data can target the specific suspension component such that notification of the specific suspension component and/or the location on the vehicle 10 of the underperforming component can be transmitted to the operator or technician. In some embodiments, the controller 22 determines whether one or more peaks of the signals 1302, 1304, 1306 exceeds one or more predetermined thresholds, such as the thresholds 1310, 1312, within the defined frequency band 1308. In some embodiments, the threshold 1310 represents a first threshold indicating a worn suspension component that should be serviced. In some embodiments, the threshold 1312 represents a second threshold indicating a suspension component underperforming such that vehicle stability may be affected and the component should be replaced or repaired.”; and 

informing the driver about the status of the vibration damper in Fig. 11 steps 1122 and 1124 “, the vehicle operator or a technician is notified of the potential issue “ as explained in para:
“[0094] However, if the peak of at least one of the monitored signals is greater than the predetermined threshold, at least one of the monitored signals exceeds the predetermined decay rate, and/or the FFT power of at least one of the monitored signals exceeds the predetermined threshold, the method 1100 proceeds to 1124. At 1124, the controller 22 transmits a diagnostic notification, such as, for example and without limitation, an indication of a possible suspension component issue, such as a vehicle damper issue. In some embodiments, transmitting the diagnostic notification includes setting a diagnostic trouble code (DTC), transmitting a diagnostic code via a CAN bus or wireless communication system, or displaying a notification to the vehicle operator. In some embodiments, the vehicle operator or a technician is notified of the potential issue and may be instructed to direct the vehicle to a service facility for evaluation and repair or replacement of one or more of the vehicle dampers 17. In some embodiments, the controller 22 may direct and/or control the autonomous or semi-autonomous vehicle to a service facility for evaluation and repair or replacement of one or more of the vehicle dampers 17. The method 1100 then returns to 1104 and proceeds as discussed herein.”.  

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.

See MPEP 2111.01 Plain Meaning [R-10.2019], which states

II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

While it is considered that Saylor does expressly teach selecting a suitable section of a roadway, via processing circuitry at a server, based on section selection criteria comprising homogeneity of the roadway as explained above, Saylor does not appear to expressly disclose the homogeneity of the roadway is considered as the “smoothness” of the entire surface of the road, i.e. a road without bumps.

Further, Saylor does not appear to expressly disclose selecting a suitable section of a roadway, via processing circuitry at a server, based on section selection criteria comprising a number of passing vehicles; 
acquiring data from a plurality of other vehicles while the other vehicles are driving through the section; 
wherein the data on the number of the other vehicles comprises data indicative of other vehicle vibration dampers (Emphasis added).  

In analogous art Gagliano teaches it was known in for example the Figure(s) and associated descriptive texts below:

    PNG
    media_image7.png
    409
    622
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    411
    600
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    428
    280
    media_image9.png
    Greyscale

To select a suitable section of a roadway (i.e. specific locations), via processing circuitry at a server 30, based on section selection criteria comprising a number of passing vehicles because “The network device 30 can then provide other vehicles approaching the same road condition ideal seal suspension parameters in advance of the road condition so the receiving vehicle can adjust its suspension in anticipation of the road condition” as explained in for example para:
“[0018] Adjustment of the adaptive active suspension 42 on the vehicle 40 based on the ideal suspension parameters can include adjustment of the suspension 42 immediately in advance of particular road conditions, such as bumps or potholes (e.g., bump 62). For example, when a vehicle 12 (or other vehicles similarly equipped to detect road condition information at specific locations and transmit same to the network device 30) encounters a road condition, such as bump 62, the lateral movement of the vehicle 12 as measured by the road condition detector or sensor 16 (or a plurality of such sensors) and the location where such lateral movement occurs can be transmitted to the network device 30. Optionally, the vehicle speed and vehicle model information can be transmitted. Of course, the vehicle speed and model information may have a direct correlation to the amount of lateral movement measured by the detector 16 (e.g., a fast moving vehicle and/or a luxury vehicle configured for a comfortable ride may experience a smaller displacement over a bump). The network device 30 can then provide other vehicles approaching the same road condition ideal seal suspension parameters in advance of the road condition so the receiving vehicle can adjust its suspension in anticipation of the road condition. 

[0025] FIG. 2 illustrates communications between the network device 30 and vehicle 12 (which is representative of vehicles of the system 10 providing information to the network device), and also illustrates communications between the network device 30 and the vehicle 40 (which is representative of vehicles of the system receiving ideal suspension parameters). As shown, the vehicle 12 communicates a road position 14a to the network device, a road condition 16a, vehicle speed 54a, and/or vehicle model information 70 to the network device 30. Of course, any number of vehicles of the system 10 can likewise communicate such information to the network device 30 over the network 22. In addition, as illustrated, vehicles receiving ideal active suspension parameters can also communicate such information. For example, the vehicle 40 can communicate its vehicle position, road condition, vehicle speed and/or model information to the network device 30 as indicated at 72, 74, 76, and 78.

[0026] Using this communicated information, the network device 30 can calculate ideal suspension parameters for vehicles of the system 10. These ideal active suspension parameters can be communicated to the vehicles of the system 10 configured to receive such parameters and actively adjust their suspensions based on such received parameters. For example, illustrated vehicles 12, 40 can receive calculated ideal active suspension parameters as indicated at 80 and 82. In particular, the ideal active suspension parameters can be continuously calculated and communicated or streamed in real-time to the vehicles 12, 40 (and other vehicles of the system 10) and can be particular to a specific location at which the vehicle receiving such calculated parameters is traveling. In an alternate embodiment, the ideal active suspension parameters are not streamed in real-time, but instead are downloaded or transmitted from the network device 30 for an entire driving route entered into the vehicle navigational system. This can occur, for example, in advance (or near the beginning) of driving the route.”; 

acquiring data from a plurality of other vehicles while the other vehicles are driving through the section in Fig. 4 steps S100-S106 as explained in para:
“[0029] Turning to FIG. 4, an aware vehicle network method is illustrated for one or more vehicles having adaptive active suspensions. More particularly, as indicated at S100 and S102, vehicle position and road condition information are received from at least a first vehicle, such as vehicle 12. As already indicated herein, the vehicle 12 can acquire this information through road condition detector 16 and vehicle position detector 14. The detected vehicle position and road condition information can then be transmitted as shown in FIG. 2 as 14a and 16a to the network device 30 over the network 22. In addition, if desired, vehicle speed 54a can be received by the network device 30 from the vehicle 12 (S104). Likewise, vehicle model information can be received by the network device 30 from the vehicle 12 over the network 22 (S106). Of course, this information (i.e., vehicle position 14a , road condition 16a, vehicle speed 54a and/or vehicle model information 70) can be received from vehicles in addition to vehicle 12. In particular, the system 10 is likely to have enhanced usefulness when a significant number of vehicles are used in the system transmitting information to the network device 30. This will allow road condition information for numerous vehicle positions to be accumulated by the network device 30 and stored in a database 58 (i.e., "mapped"). Moreover, such road condition information is even more useful when confirmed by multiple vehicles, traveling at multiple speeds, and having various suspension and tire dynamics (i.e., vehicle model information).”; 

wherein the data on the number of the other vehicles comprises data indicative of other vehicle vibration dampers as shown in Fig. 4 steps S100-S110 and set forth in for example paragraph;
“[0030] In any case, at S108, a network device 30 calculates ideal suspension parameters from at least the vehicle position ascertained in S100 and the road condition ascertained in S102. When supplied, the ideal suspension parameters can further be calculated from the vehicle speed ascertained in S104 and/or the vehicle model information ascertained in S106. Once the ideal suspension parameters are calculated in S108, these can be sent to at least a second vehicle, such as vehicle 40 in S110. When received by an aware vehicle, such as vehicle 40, the adaptive active suspension 42 on the vehicle 40 can be adjusted corresponding to the ideal suspension parameters received (S112). Of course, like the vehicles providing information to the network device 30 over the network 22, the vehicles, like vehicle 40, receiving ideal suspension parameters from the network device 30 over the network 22 can include any number of vehicles.” 

Accordingly, the prior art references teach the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using suspension data from other vehicles to inter alia determine a specific location of a “reference road surface” such as a bump or pothole in order to preemptively adjust an adaptive suspension of a vehicle as taught by at least Gagliano above.
“[0018] Adjustment of the adaptive active suspension 42 on the vehicle 40 based on the ideal suspension parameters can include adjustment of the suspension 42 immediately in advance of particular road conditions, such as bumps or potholes (e.g., bump 62).”

Saylor expressly teaches in for example, para [0063] that the method may be performed during vehicle operation along any type of road surface:
“The method 800 may be performed as the vehicle 10 travels over a reference road surface 400 or may be performed during vehicle operation along any type of road surface.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the suspension of Saylor would not only include the ability to be actively controlled as taught by Gagliano as known in the art but in addition, the invention of Saylor would be able to use the road surface and suspension data gathered by Gagliano to establish a new “reference road surface” so that every other vehicle that passes the specific location of the pothole or bump would have the ability to not only adjust itself as taught by Gagliano but also verify that the vehicle suspension is working properly as taught by Saylor.

Therefore, the results would have been predictable to one of ordinary skill in the art to provide the ability of other vehicles to create new reference road surfaces as they appear as taught by Gagliano so that there are more opportunities to verify the operation of the suspension as taught by Saylor.  This combination expressly improves the safety of the vehicle of Saylor by increasing the number of “reference road surfaces” that are available to test the suspension of the vehicle.  This is important because suspension components can degrade or fail suddenly and this may happen before the vehicle can travel to a dealer or vehicle service area to be tested as explained in Saylor paras.
“[0002] Dampers and other suspension components can degrade or fail suddenly and at different intervals and are considered a safety issue with regard to vehicle handling. However, the state of health of suspension components, including vehicle damper system components, is often not identified by the vehicle operator until the component has degraded to a point where the suspension component or other vehicle components may be damaged”

[0053]. In some embodiments, the spacing distances 422, 423, 424 are approximately consistent wherever the reference road surface 400 is installed, such as, for example and without limitation, at a dealership or vehicle service area, to provide consistent testing results, as discussed in greater detail herein.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gagliano to and modify the prior art of Saylor as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

While it is considered that Saylor does expressly teach selecting a suitable section of a roadway, via processing circuitry at a server, based on section selection criteria comprising homogeneity of the roadway as explained above, the combination of Saylor and Gagliano does not appear to expressly disclose the homogeneity of the roadway is considered as the “smoothness” of the entire surface of the road, i.e. a road without bumps or potholes.

In the art of determining the homogeneity of a roadway in order to, inter alia control the headlight angle of a vehicle, Foltin teaches in for example, the figures below:

    PNG
    media_image10.png
    284
    574
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    635
    462
    media_image11.png
    Greyscale

determining criteria comprising homogeneity of a roadway in for example paras:
“[0039] This results in a method in which the headlight beam boundary and thus the safety angle are anticipatorily adapted when the number and/or the value of the gradients in the area of the roadway change(s). For example, the safety angle is decreased when the number of gradients in the area of the roadway decreases over time. If the number of gradients in the area of the roadway increases over time, the safety angle is preferably increased. The change in the number and/or values of the gradients may thus be used for this purpose in order to assess the homogeneity of the roadway. It is thus possible to make a relative adaptation of the instantaneously set headlight beam boundary, and to set the new headlight beam boundary as a function of an instantaneous headlight beam boundary.

[0041] In another embodiment, the following additional steps are provided: storing first topographic features at a certain geographical location, determining a pitching motion of the vehicle at the certain geographical location, ascertaining a setpoint beam boundary as a function of the pitching motion, and associating the setpoint beam boundary with the first topographic features.

[0043] To achieve the adaptation, the area of the roadway is initially detected at the geographical location, and its topographic features are stored. As soon as the vehicle has reached this geographical location and undergone the pitching motions caused by the location, the actual required orientation of the headlight and thus of the headlight beam boundary or of the safety angle may be determined. In addition, the configuration of the topographic features which has been ascertained at the geographical location may be data-linked to the setpoint beam boundary. This may be carried out using a database or a look-up table, for example. If a similar configuration of topographic features is detected at a later point in time, the adapted setpoint beam boundary may be used immediately. As a result, the control quality is continually improved, the setpoint beam boundary being continuously adapted to instantaneous driving situations. Instantaneous conditions such as light conditions, load on the vehicle, roadway pavement, and/or driving dynamics of the vehicle are thus advantageously taken into account.

[0072] A topography of the roadway ahead of the vehicle is analyzed in a further step 92. This allows conclusions concerning homogeneity and changes in topography of the roadway, and may take place, for example, by evaluating topographic features, in particular gradients and gradient density.

Accordingly, the prior art references teach the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Foltin is reasonably pertinent to the particular problem with which the inventor was concerned, i.e. determining the homogeneity of the road surface in order to control and test the suspension of a vehicle as it is operated.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of identifying the homogeneity of a roadway in order to control the subsystems of a vehicle as taught by at least Saylor, Gagliano and Foltin above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of the combination of Saylor and Gagliano would include the ability to reference a database of the roadway homogeneity as taught by Foltin as known in the art for the express purpose of adjusting the adaptive suspension as the homogeneity changes from one location to another as well as to test the suspension components as taught by Saylor in addition to providing the combination of Saylor and Gagliano the ability to adjust the headlights for each section of roadway.  Such a combination increases the safety of the vehicle by not only preloading the suspension, but by also providing more “reference road surfaces” to test the suspension components as taught by Saylor and also adjusting the headlight pattern as taught by Foltin. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Foltin to and modify the prior art combination of Saylor and Gagliano as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 6 the combination of Saylor and Gagliano teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations wherein the section of the roadway is selected based on having at least a threshold amount of spring deflection data stored for the other vehicles see the teachings of Gagliano Fig. 1 and para:
“[0018] Adjustment of the adaptive active suspension 42 on the vehicle 40 based on the ideal suspension parameters can include adjustment of the suspension 42 immediately in advance of particular road conditions, such as bumps or potholes (e.g., bump 62). For example, when a vehicle 12 (or other vehicles similarly equipped to detect road condition information at specific locations and transmit same to the network device 30) encounters a road condition, such as bump 62, the lateral movement of the vehicle 12 as measured by the road condition detector or sensor 16 (or a plurality of such sensors) and the location where such lateral movement occurs can be transmitted to the network device 30. Optionally, the vehicle speed and vehicle model information can be transmitted. Of course, the vehicle speed and model information may have a direct correlation to the amount of lateral movement measured by the detector 16 (e.g., a fast moving vehicle and/or a luxury vehicle configured for a comfortable ride may experience a smaller displacement over a bump). The network device 30 can then provide other vehicles approaching the same road condition ideal seal suspension parameters in advance of the road condition so the receiving vehicle can adjust its suspension in anticipation of the road condition.”

and having a homogeneous surface see the teachings of Foltin in the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that Foltin teaches storing the homogeneity of the road surfaces in a database that would be obvious to provide to the combination of Saylor and Gagliano as explained above.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Foltin to and modify the prior art combination of Saylor and Gagliano as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.


Regarding claim 7 and the limitation the method according to claim 1, wherein the driver is informed about the status of the vibration damper via a man-machine interface see Saylor Fig. 11 steps 1122 and 1124 and the display of Saylor in the rejection of corresponding parts of claim 1 above incorporated herein by reference as well as claim 5 below:
“5. The method of claim 1, wherein transmitting a diagnostic notification comprises one or more of setting a diagnostic trouble code and displaying a notification.”.    

Regarding claim 8 and the limitation the method according to claim 7, wherein alerting signs are issued to the driver via the man-machine interface if the status of the vibration damper corresponds to a value above a threshold indicating a level of wear or non-functioning of the vibration damper see Saylor Fig. 11 steps 1122 and 1124 and the display of Saylor in the rejection of corresponding parts of claim 1 above incorporated herein by reference as well as claim 5 below:

“5. The method of claim 1, wherein transmitting a diagnostic notification comprises one or more of setting a diagnostic trouble code and displaying a notification.”.    
 
Regarding claim 10 the combination of Saylor, Gagliano and Foltin teaches in the rejection of corresponding parts of claim 1 above incorporated herein by reference  
the limitations a vehicle 10 suspension system for a motor vehicle having at least two wheels 15 in Saylor Fig. 1, 
each of the at least two wheels 15 including an instance of a vibration damper 17 in a respective corner area of the vehicle, the system comprising: 
a control device 22 comprising processing circuitry; 15 
AttyDktNo: 84121424US03/00050a connecting device configured to enable wireless communication between the vehicle and the internet in Saylor para [0087] “ the controller 22 receives a signal, such as a signal from a remote operator via a wireless communication system and Gagliano fig. 1, para :
“[0015] The system 10 can include a network device 30 linked to or included within the vehicle communication network 22. The network device 30 can have a transceiver 32 with one or more antennas 34 for communicating over the network 22. For example, the network device 30 can receive road condition information and vehicle position from the transmitter 18 of the vehicle 12 over the communication network 22. The network device 30 can additionally include a controller or processor 36 linked to the transceiver 32. As used herein, a link or being linked is used broadly to cover any operative connection between elements of the system 10, or between components of a particular element of the system 10 (e.g., within the network device 30), whether wired or wireless that enables linked elements or components to communicate (e.g., to transmit and/or receive signals). For example, linked elements or components can use communication standards as Bluetooth.TM. (IEEE 802.15.1 standard compatible), other IEEE 802 standards, standard wire interfaces such as RS-232, RS-422, DIN, USB, etc.”; and 

a man-machine interface for providing information to a driver of the vehicle see the display of Saylor and Fig. 1 steps 1122 and 1124, 
wherein at least one vibration damper in a front part of the vehicle has a first height sensor see Saylor para:
“[0056] With reference to FIG. 6, vehicle travel over the input members 402, 404, 406, 410 of the reference road surface 400 trigger excitations in the suspension system 100. Due to the placement of the input members 402, 404, 406, 410, the timing of the suspension excitations at each wheel position are discrete and predictable based on the vehicle speed. Displacement sensors at each corner of the vehicle adjacent to each wheel 15, such as the sensors 120 shown in FIG. 3, measure the vertical displacement and/or acceleration of the suspension system at the wheel 15. Each of the displacement sensors 120 generates a data signal indicating the vertical displacement and/or acceleration at the associated wheel 15. “, 

and at least one vibration damper in a rear part of the vehicle has a second height sensor see Saylor para [0056] above.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gagliano to and modify the prior art of Saylor as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 11 and the limitation the system according to claim 10, wherein the first and second height sensors are configured to determine a speed of deflection and a spring deflection of the at least one vibration damper in the front part of the vehicle and the at least one vibration damper in the rear part of the vehicle, respectively see the rejection of corresponding parts of claims 1 and 10 above incorporated herein by reference wherein Saylor teaches the claimed limitations in for example, Figure 6 and associated descriptive texts.  
  
Regarding claim 12 and the limitation the system according to claim 11, wherein the speed of deflection and the spring deflection are communicated to a remote server via the connecting device in association with a section of roadway over which the vehicle travels during measurement of the speed of deflection and the spring deflection respectively see the rejection of corresponding parts of claims 1 and 10 above incorporated herein by reference wherein Saylor teaches the claimed limitations in for example, Figure 6 and associated descriptive texts.  Gagliano also teaches communicating to a remote server and finally Foltin teaches storing the locations in a database which would be obvious to access by a server for the express purpose of increasing the number of reference road segments that a suspension test may be performed by Saylor.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gagliano and Foltin to and modify the prior art of Saylor as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claims 2, 3, 5, 9, 13, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190102959 A1 to Saylor; Brian K. et al. (Saylor) in view of in view of US 20100324781 A1 to Gagliano; Charles J, and further in view of US 20150239391 A1 to Foltin; Johannes as applied to the claims above in view of US 20130060423 A1 to Jolly; Mark, in view of US 20030230443 A1 to Cramer, David  et al. (Cramer) and further in view of US 20080039994 A1 to Mannerfelt; Carl.

Regarding claims 2 and 13 the combination of Saylor, Gagliano and Fortin teach in the rejection of corresponding parts of claims 1 and 10 above incorporated herein by reference the limitations wherein the server is configured to acquired data includes components selected from a group comprising: 
total amount of deflection of the vibration damper see for example, Saylor Fig. 6 and para:
“[0056] With reference to FIG. 6, vehicle travel over the input members 402, 404, 406, 410 of the reference road surface 400 trigger excitations in the suspension system 100. Due to the placement of the input members 402, 404, 406, 410, the timing of the suspension excitations at each wheel position are discrete and predictable based on the vehicle speed. Displacement sensors at each corner of the vehicle adjacent to each wheel 15, such as the sensors 120 shown in FIG. 3, measure the vertical displacement and/or acceleration of the suspension system at the wheel 15. Each of the displacement sensors 120 generates a data signal indicating the vertical displacement and/or acceleration at the associated wheel 15. As shown in FIG. 6, the sensor 120 adjacent to the left front wheel 15 of the vehicle 10 generates the signal 602. Similarly, the sensor 120 adjacent to the right front wheel 15 generates the signal 604, the sensor 120 adjacent to the left rear wheel 15 generates the signal 606, and the sensor 120 adjacent to the right rear wheel 15 generates the signal 608. The signals 602, 603, 606, 608 are electronically transmitted to the controller 22 for further analysis, as discussed herein. A vehicle speed sensor, such as one of the sensors 26, generates a vehicle speed signal 610 that is also transmitted to the controller 22 for use with analysis of the displacement and/or acceleration signals 602, 604, 606, 608.”, 

vehicle speed see Saylor para:
“[0056] … A vehicle speed sensor, such as one of the sensors 26, generates a vehicle speed signal 610 that is also transmitted to the controller 22 for use with analysis of the displacement and/or acceleration signals 602, 604, 606, 608.”, 

weight of the vehicle see Saylor para:
“[0082] In some embodiments, the signals 1052, 1082 are compared against upper and lower limits 1054, 1056. The upper and lower limits 1054, 1056 are predetermined based on the vehicle type, configuration, weight, damper size, etc., for example and without limitation, and define the range of acceptable energy indicative of a functioning vehicle damper 17. Additionally, in some embodiments, the upper and lower limits 1054, 1056 define limits on the time duration of the excitation response, that is, the decay rate of the signal. If the signal fits within the maximum energy and also satisfies the decay rate limits, the signal is indicative of a vehicle damper 17 having acceptable performance.”, 

and presence of a continuously controlled damping (CCD) mode is taught by Galiano.  

The combination of Saylor, Galiano and Foltin does not appear to expressly disclose wherein the acquired data includes components selected from a group comprising:
 average speed of deflection of the vibration damper,
average vehicle speed,
weight of the vehicle acting on the vibration damper and
service life of the vibration damper 

Regarding items a and c above Jolly teaches in for example the Figure(s) and associated descriptive texts below:

    PNG
    media_image12.png
    548
    686
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    374
    616
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    400
    516
    media_image14.png
    Greyscale

it was known for a server to acquire data including components selected from a group comprising:
average speed of deflection of the vibration damper in for example para:
“[0049] Further accuracy in terrain mapping can be derived from averaging front and rear corner estimations on the vehicle. This may, for example, help remove data anomalies due to land engaging tire lift.”,

And weight of the vehicle acting on the vibration damper based on measuring the weight and the center of gravity in paras
 [0044] Preferably the vehicle includes the suspension usage safety margin monitoring functionality with the controllable semi-active suspension. Preferably with the system the usage safety margin monitoring function accesses suspension component data such as suspension displacements, damper dissipated power and temperatures. Preferably with the system different suspension control algorithms or gains are employed based on usage identified mission profiles or usage regimes to provide improved performance, safety and/or improved mission reliability. Preferably with the system the suspension control algorithm and the monitoring utilize the additional data signals from the vehicle data bus (preferably engine rpm, steering angle, tire speeds, brake engagement) and associated regimes to improve performance, safety and failure detection. Preferably with the body motion inertial measurement system and the suspension displacement sensors the system provides a vibration and load dosimeter. Preferably with the body motion inertial measurement system and the suspension displacement sensors the system provides an indication of the health of suspension components 35. Preferably with the body motion inertial measurement system and the suspension displacement sensors the system provides an improved terrain mapping. Preferably with the body motion inertial measurement system and the suspension displacement sensors the system provides an estimation of gross vehicle weight and CG, center of gravity location, with such signals monitored for vehicle safety margins. Preferably with the monitoring system with the inertial measurement system and the suspension displacement sensors the vehicle system provides a vibration and load dosimeter. In particular, the displacement sensors across the suspension system preferably sense and record loads to the vehicle chassis coming through the suspension, and preferably to loads/power absorbed by the driver. This, in combination, with vibration sensing can be used to assess load and vibration history of the vehicle and provide a measured basis for prognostics based on, for example, fatigue accumulation. Preferably with the usage monitoring system with the inertial measurement system and the suspension displacement sensors provide an indication of the health of vehicle suspension components 35, such as vehicle suspension springs, bushings, tie-rods, and associated vehicle components which are associated and connected with the suspension. The vehicle monitoring system detects anomalies in these sensor signals when compared to baseline (healthy suspension) signals. This system also provides faulty component isolation to enable faster "pit-crew style" human maintenance with the human maintainers preferably provided advanced communication of the needed repair and required suspension components 35 for the repair. Furthermore, the suspension control system 21 preferably in addition to safety margin warnings, modifies the suspension control policy in the event of a suspension component failure or impending failure to provide an optimal limp-home mode, preferably by controllably limiting the force through a controllable force suspension member that has a detected failure or impending failure mode.

[0051] Preferably with the system the suspension displacement sensors output signals provide the system with inputs for a calculation of an estimation of gross vehicle weight and CG (center of gravity) location. This is preferably done by simple statics equations based on suspension displacement measurements. Such information is preferably used to calculate safety margins, monitor safety margins, detect exceedance, or determine excess capacity, or for usage monitoring, or for route planning, or to monitor fuel burn or payload depletion, preferably to monitor the payload depletion of expendable payloads such as vehicle carried ammunition.

[0076] Preferably the body motion sensor 31 vehicle body motion measurement output signals include a plurality of accelerometer output signals (m/sec2, linear acceleration). Preferably the body motion sensor 31 vehicle body motion measurement output signals include a plurality of six degrees of freedom of body motion output signals. Preferably the computer system 23 stores a plurality of condition data for a plurality of vehicle suspension components 35 in the medium. Preferably the computer system 23 provides a perceptible output when a vehicle suspension component is in need of corrective action. Preferably the controllable suspension system algorithm is modified in response to a health/usage of a sensed vehicle suspension component. Preferably the computer system 23 output signals a plurality of suspension output data to an external computer, preferably a central depot computer, preferably a logistics maintenance computer.

Accordingly, the prior art references teach claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known equivalent method of increasing the accuracy of terrain mapping and determining the center of gravity of the gross weight of a vehicle as taught by Jolly above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of the combination of Saylor would include the ability to increase the accuracy of determining terrain mapping and the homogeneity of the road surface to create additional reference surfaces as taught by Jolly and the combination of Saylor and Foltin above as well as the ability to determine safety margins based on the gross vehicle weight and center of gravity as taught by Jolly as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Jolly to and modify the prior art combination of Saylor, Gagliano and Foltin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding item b above the combination of Saylor, Gagliano, Foltin and Jolly does not appear to disclose acquired data includes components selected from a group comprising average vehicle speed, however Cramer that it was known to acquire data comprising average speed in the submenu of a trip menu as explained in for example, paras:
“[0376] Remote monitoring and control is another example of a new service facilitated by the present invention. Being connected to the Internet, it would also be possible for the driver to check system status remotely and to perform certain operations off-board such as vehicle cool down or warm up. 

[0409] The navigation button includes five menus (destination, store, ETA, trip, and settings). The destination menu has a submenu (new, stored, home, and fuel station). The trip menu has a submenu (mpg, range, trip reset, and average speed). The settings menu has a submenu (direct/scenic, miles/kilometers, and volume).”

Accordingly, the prior art references teach the claimed elements were known in analogous art.

The combination of the known elements is achieved by a known equivalent method of using the internet to determine the average speed of a vehicle the as taught by Cramer above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of the combination of Saylor would include the ability to measure the average speed of the vehicle as taught by Cramer as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Cramer to and modify the prior art combination of Saylor, Gagliano, Foltin and Jolly as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding item d above the combination of Saylor, Gagliano, Foltin, Jolly and Cramer does not appear to disclose acquiring data includes components selected from a group comprising service life of the vibration damper however Mannerfelt teaches in for example the Figure(s) and associated descriptive texts below:

    PNG
    media_image15.png
    350
    522
    media_image15.png
    Greyscale

acquiring data includes components selected from a group comprising service life of the vibration damper in for example, acquiring the “operating time” of the shock absorbers 3 and 7 as explained in for example, paras:
“[0056] In a first development of the system according to the invention, the error signal can, for example, be weighted by other parameters of the vehicle. Mileage, operating time, the ratio between mileage and load, or the total change in the chassis height can be suitable parameters with which to weight the error signal. Such weighting can increase the precision for when a shock absorber replacement should be carried out. For example, the error signal can be filtered so that an error message is not given until the threshold value has been exceeded a predetermined number of times or a predetermined number of times per unit of time. It can be advantageous to reset the counter each time the vehicle is started. The advantage of resetting the counter is that small deviations are not compounded, but that an error message is not generated until the shock absorber requires replacement. For certain types of driving, for example for a delivery vehicle, it can be advantageous to reset the counter after a particular unit of time. This is also advantageous when the vehicle is driven on very uneven roads, where otherwise the unevenness of the road could give an incorrect picture of the damping capacity of the shock absorbers.”

Further replacement of shock absorbers were usually carried out depending upon the age of the shock absorber which connotes the claimed “service life” as explained in para:
“[0004] When a shock absorber is worn or defective, it is to be replaced by a new shock absorber. On cars, this is usually carried out depending upon the age of the shock absorber and/or the mileage for which the shock absorber has been used. Sometimes the replacement of shock absorbers is not carried out until the driver notices that the shock absorbers are noticeably worse, for example when the car sways an abnormal amount. For cars, these methods can be acceptable, particularly for cars that are driven with light loads. For cars that are driven with heavy loads or for heavy vehicles, such as trucks, such a method is not, however, acceptable. As the ageing of a truck's shock absorbers depends to a great extent upon the load, it is not possible to use age and/or mileage as the replacement criterion. In addition, it can be the case that the shock absorbers on one axle become worn more quickly than the shock absorbers on another axle, for example the shock absorbers can become worn more quickly on a front axle than on a rear axle.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

The combination of the known elements is achieved by a known equivalent method of determining the service life of a vibration damper also known in the art as a shock absorber as taught by Mannerfelt above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of the combination of Saylor would include the ability to measure the age and therefor the service life of the vibration damper as taught by Mannerfelt as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Mannerfelt to and modify the prior art combination of Saylor, Gagliano, Foltin,  Jolly and Cramer as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 3 and the limitation the method according to claim 1, wherein the status of the vibration damper is classified based on a performance index which is determined with average values of the speed of deflection and with a total amount of deflection of the vibration damper given the BRI of the limitation “performance index” see the teachings of Saylor Figures 6 and 13 wherein the signals 1302-1306 and thresholds 1310 and 1312 connote a performance index.  

Regarding claims 5 and 16 and the limitations, wherein the status of the vibration damper is assessed by relating the performance index to corresponding threshold values see the teachings of Saylor Figs 6 and 13 in the rejection of corresponding parts of claim 3 above incorporated herein by reference.  

Regarding claims 9 and 20 and the limitations wherein the data items are associated with values that change according to running time of the vibration damper see teachings of Mannerfelt and the obviousness to combine in the rejection of corresponding parts of claim 2 item b above incorporated herein by reference.    

Regarding claim 14 and the limitation the system according to claim 13, wherein the control device is configured to determine a status of the at least one vibration damper in a front part of the vehicle and the at least one vibration damper in a rear part of the vehicle based on a performance index which is determined with average values of speed of deflection total amount of deflection information for vibration dampers of the plurality of other vehicles see the rejection of corresponding parts of claims 10, 11 and 13 above incorporated herein by reference.  

Regarding claim 17 and the limitation the system according to claim 14, wherein the section of the roadway is selected based on having at least a threshold amount of spring deflection data stored for the plurality of other vehicles and having a homogeneous surface see the rejection of corresponding parts of claims 6 and 14 above incorporated herein by reference.  

 Regarding claim 18 and the limitation the system according to claim 14, wherein the driver is informed about the status via the man-machine interface see the rejection of corresponding parts of claims 7 and 14 above incorporated herein by reference.  
  
Regarding claim 19 and the limitation the system according to claim 18, wherein alerting signs are issued to the driver via the man-machine interface if the status of the vibration damper corresponds to a value above a threshold indicating a level of wear or non-functioning of the vibration damper see the rejection of corresponding parts of claims 8 and 18 above incorporated herein by reference.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of filing and what one of ordinary skill in the art would find obvious to combine with the references above for the benefits therein.  While the prior art shows a plethora of systems and methods for detecting failing suspension components, none of the prior art teaches or renders obvious the claimed invention as explained above.  The following prior art of:
US-20170032592-A1 to LU; Xianqiang et al. teaches, inter alia a suspension monitoring system and method issuing a notification of degradation in for example the ABSTRACT below:
“Systems and methods for determining a status of a vehicle suspension system are disclosed. A vertical acceleration of the vehicle relative to a road surface is determined based on a position of a vehicle body. Based on a predetermined period of time, a peak value that corresponds to the vertical acceleration is calculated. The peak value is compared to a target peak value and, when the peak value meets a preset criteria, a notification of potential suspension degradation is issued.”.

US 20110153158 A1 to Acocella; Gerardo teaches, inter alia optimizing a performance index in for example the Paragraph below:
“[0081] Once the kind of stress has been determined, the functions F.sub.f and F.sub.r are built by solving the half-car model. In particular, for any one of the shock absorbers a correction is determined, which can be applied to the basic force value obtained by combining the gain values G.sub.1 and G.sub.2 with the velocity signals V.sub.bf and V.sub.br, respectively. Subsequently, the desired damping forces F.sub.1d and F.sub.2d can be calculated so as to optimize a predefined performance index that takes into account the road holding (represented by the vertical load on the non-suspended masses m.sub.fu and m.sub.ru) and the degree of comfort (represented by the acceleration of the suspended mass M.sub.s).”.

US 20090099719 A1 to Namuduri; Chandra S. et al. teaches, inter alia determining the lifespan of a suspension component using a formula for a vehicle suspension wear prediction and indication method that includes processing data inputs from a suspension system and converting the data inputs into a cumulative wear estimate in for example the ABSTRACT and Paragraph below:
“A vehicle suspension wear prediction and indication method includes processing data inputs from a suspension system and converting the data inputs into a cumulative wear estimate. The data inputs are selected to model a magnitude factor and a duration factor related to the operation of the suspension system.

[0020] The processing performed to generate the cumulative wear estimate may take many embodiments. One embodiment contemplated accesses the database of data inputs stored in memory 170 and converts them into an accumulated normalized rough road function (ANRRF). A formula derived for ANRRF is as follows:
A N R R F = 100 .times. { [ R R E .times. D .times. ( VS VS n ) k ] } D n ( 1 ) ##EQU00001##
wherein RRE is a rough road estimate during a travel interval, D is the distance traveled in the interval, VS is a vehicle speed during the interval, VS.sub.n is a nominal vehicle speed constant, D.sub.n is a nominal distance over the life of the vehicle, and k is a calibration constant. The constant values of the function will vary from vehicle model to vehicle model. The ANRRF is a measure of the cumulative operation that suspension system 20 has experienced over time. The ANRRF may then be utilized to predict cumulative wear on a suspension system-wide basis or on a component by component basis. For example, on a given suspension system, the front shock absorbers may desirably be replaced at one ANRRF value, and the torsion bar may desirably be replaced at another greater ANRRF value. These values may be keyed for alarm to output device 200 by a simple look up table. Another way to accomplish tracking the various components is to assign each component an individual cumulative wear estimate algorithm based upon a system-wide ANRRF value to model each particular life span..”.

US 8452552 B2 to Nobis; Guenter et al. teaches, inter alia a method of checking a vibration damper using a “defined excitation in for example the ABSTRACT and Figure below:

    PNG
    media_image16.png
    310
    399
    media_image16.png
    Greyscale
A method for checking a vibration damper of a motor vehicle in the installed state includes setting start values of the damping constant kA, the spring rate cA, and the body mass mA for a wheel of a motor vehicle; inducing a vertical vibration of the motor vehicle with the aid of a defined excitation sR.sub.real; determining the theoretical body vibration excursion sA.sub.model; optically detecting the positions of the wheel and the body shell of the motor vehicle at a plurality of detection instants during the vibration; minimizing the error function formed from the deviations between the theoretical body vibration excursion sA.sub.model and the observed body vibration excursion sA.sub.real at the detection instants, and determining the damping constant kA, the spring rate cA, and the body mass mA therefrom; and determining the damping measure .theta. of the vibration damper.”.


US 9109913 B2 to Lu; Jianbo et al. teaches, inter alia calculating plethora ride quality indices as vehicles move over a plurality of road segments to allow a user to select a route with a desired ride quality in for example the ABSTRACT Figure and Claim below:

    PNG
    media_image17.png
    422
    489
    media_image17.png
    Greyscale
 “Route planning for road vehicles is performed taking into account a ride quality that results from the roadway conditions along road segments on a route. A plurality of vehicles equipped with controlled suspensions calculate ride quality indices as the vehicles move over a plurality of road segments. The plurality of vehicles transmit the ride quality indices tagged with respective geographic coordinates to an aggregating server. The aggregating server determines a composite ride quality index for each road segment. A subscriber generates a route planning request identifying an origin and a destination. At least one potential route is identified between the origin and the destination comprised of selected road segments. A route ride quality index is determined in response to the selected road segments, and the potential route and the route ride quality index are presented to the subscriber for selection.

19. A vehicle comprising: an adaptive damping system including a controller for characterizing primary and secondary ride quality as the vehicle moves over a plurality of road segments, wherein the ride quality characterized by the controller is comprised of primary ride having a frequency of about 1-2 Hz and secondary ride having a frequency of about 10 Hz, and wherein the transmitted ride quality data includes primary ride and secondary ride; a positioning system for monitoring coordinates of the vehicle; and a modem for transmitting ride quality data tagged with the coordinates of the vehicle to an aggregating server that evaluates a ride quality index for respective road segments to be used for route planning by other vehicles, wherein route planning comprises optimizing ride quality.”.

 US 9448139 B2 to Kraus; Johannes teaches, inter alia determining a time profile of the probability of failure of a suspension component in for example the Figure and Col. 9, lines 43+ below:
 “(44) FIG. 5 shows exemplary characteristic curves which represent the time profile of the probability of failure of the at least one component, and the time 
    PNG
    media_image18.png
    317
    530
    media_image18.png
    Greyscale
profile of the residual value of the motor vehicle for different driving profiles or different operating conditions.

(45) For this purpose, on the left-hand ordinate shown in FIG. 5 the probability of failure of the at least one component is represented, and the percentage residual value of the motor vehicle, referred to the original value, is represented on the right-hand ordinate. The service life of the motor vehicle in years is plotted on the abscissa.

(46) A first exemplary characteristic curve 38 indicates here the time profile of the specified variables for a motor vehicle which is predominantly driven on unpaved roadways, whereas a second characteristic curve 39 indicates the time profile for a mixed driving profile, which includes travel both on freeways and on roadways with relatively severe unevenness.

(47) As is illustrated in FIG. 5, the probability of failure of the at least one component is increased owing to increased energy input as a result of vibrations in the first driving profile, illustrated in the characteristic curve 38, compared to the second driving profile, illustrated in the characteristic curve 39, given the same service life of the motor vehicle. The remaining residual value of the motor vehicle is correspondingly smaller in the first driving profile compared to the second driving profile, given the same service life.”.

US 20160325595 A1 to WAGNER; Philipp et al. teaches, inter alia adjusting vibration dampers based on road conditions detected from other vehicles in for example the ABSTRACT, Figures and Paragraphs below:

    PNG
    media_image19.png
    349
    339
    media_image19.png
    Greyscale
 “A method and a device for controlling the damping force of adjustable dampers in motor vehicles, particularly in commercial vehicles. The control of the damping force of adjustable dampers is effected in dependence on at least one parameter from which a chassis requirement and/or a road condition can be derived and which is provided by an off-board data source and the current values of which are received by the motor vehicle in driving mode.

    PNG
    media_image20.png
    537
    407
    media_image20.png
    Greyscale
[0045] For this purpose, the device 2 continuously communicates, as part of step S1 as already described in conjunction with FIG. 1, via the vehicle-to-vehicle interface 6 of the vehicle 1 with preceding other vehicles 9 if these are correspondingly configured to determine the parameters predetermined for controlling the damper settings and provide them to other vehicles via a vehicle-to-vehicle communication. Furthermore, the device 2 communicates via a wireless interface 5 of the vehicle, as also already described in conjunction with FIG. 1, with one or more external databases 8 in order to access parameter values deposited there from which a chassis requirement and/or a road condition can be derived.

[0046] At the same time, the device 2 continuously communicates, as part of step S2, via a CAN data bus with on-board sensors 4 arranged in the area of the adjustable dampers provide the device 2 with current values of one or more parameters from which a chassis requirement and/or a road condition can also be derived. Furthermore, the controller 2 is configured to use at least one parameter which is generated by a driver assistance system 3 of the vehicle 1”.

US 20170274855 A1 to LASKEY R W et al. teaches, inter alia identifying road events and communicating these events to a could server 38 in for example the ABSTRACT and Figure below:

    PNG
    media_image21.png
    371
    422
    media_image21.png
    Greyscale
 “The method involves identifying road events, where the road events are identified by spikes in Z-direction of a data collected from tri-axis accelerometers. A depth and/or length of the road events identified is determined, where the depth of road events is determined by a magnitude of positive and negative changes in acceleration of the spike in the Z-direction measured by the tri-axis accelerometers. A geographic location is identified for the road events identified. A time is identified for when the road events are identified.”.

US 20210086576 A1 to Du; Xinyu et al. teaches, inter alia using a pitch model and coefficients in the determination of a faulty suspension component in for example the ABSTRACT below:
“In various embodiments, methods, systems, and vehicles are provided for determining a fault in a suspension system of a vehicle. In an exemplary embodiment, sensor data is obtained via one or more vehicle sensors during operation of the vehicle; a one or more first coefficients for the vehicle are calculated via a processor using a pitch model with the sensor data; one or more second coefficients for the vehicle are calculated via the processor using a roll model with the sensor data; and a fault in the suspension system is determined via the processor using the first coefficients and the second coefficients”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20221008